             Case 4:20-cv-03709 Document 22-2 Filed on 11/01/20 in TXSD Page 1 of 2




                   THE SUPREME COURT OF TEXAS
                                    Orders Pronounced October 22, 2020




                                ORDERS ON PETITIONS FOR REVIEW
                  A STAY IS ISSUED IN THE FOLLOWING PETITION FOR REVIEW:

20-0785   JETALL COMPANIES, INC. v. JPG WACO HERITAGE, LLC; from McLennan County; 7th
          Court of Appeals District (07-20-00126-CV, ___ SW3d ___, 06-20-20)
          petitioner's emergency motion to stay proceedings granted
          stay order issued
                          [Note: The petition for review remains pending before this Court.]


                                           MISCELLANEOUS
               THE FOLLOWING PETITIONS FOR WRIT OF MANDAMUS ARE DENIED:

20-0800   IN RE JUAN GERARDO PEREZ PICHARDO AND PUBLIC INTEREST LEGAL
          FOUNDATION, INC.; 14th Court of Appeals District (14-20-00685-CV, ___ SW3d ___, 10-08-
          20)
           Justice Devine notes his dissent to the Court’s denial of the petition for writ of mandamus relief.
                                            (Justice Boyd not participating)



20-0815   IN RE JUAN GERARDO PEREZ PICHARDO AND THE REPUBLICAN PARTY OF TEXAS;
          14th Court of Appeals District (14-20-00697-CV, ___ SW3d ___, 10-14-20)
          as amended

          Justice Devine notes his dissent to the Court’s denial of the petition for writ of mandamus relief.
                       See opinion issued in cause 20-0739, In re Steven Hotze, M.D., et al.
                                (Justice Guzman and Justice Boyd not participating)



20-0819   IN RE STEVEN HOTZE, M.D., HARRIS COUNTY REPUBLICAN PARTY, KEITH
          NIELSEN, AND SHARON HEMPHILL
                                               Exhibit 2
             Case 4:20-cv-03709 Document 22-2 Filed on 11/01/20 in TXSD Page 2 of 2
          relators' emergency motion for temporary relief denied
          Justice Devine delivered a dissent to the Court’s denial of mandamus relief and emergency stay.
                        See opinion issued in cause 20-0739, In re Steven Hotze, M.D., et al.

               THE FOLLOWING PETITIONS FOR WRIT OF MANDAMUS ARE DENIED:

20-0830   IN RE ELIZABETH BIESEL, LAURA BIESEL, MEG BAKICH, LISA BURROUGHS &
          LYNN DAVENPORT
           Justice Devine notes his dissent to the Court’s denial of the petition for writ of mandamus relief.




                                               Exhibit 2
